Citation Nr: 1114401	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional leg disability, to include a left groin abscess, as a result of treatment at a VA medical facility in May 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



REMAND

The Veteran had active service from September 2001 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

Generally, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).

The Veteran asserts that that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for additional left leg disability, to include a left groin abscess incurred as a result of treatment on May 1, 2006 at the Oklahoma City, Oklahoma VA Medical Center (VAMC).  He specifically contends that on May 1, 2006, his VA physician failed to properly diagnose and/or treat his leg condition and as a result, it worsened and spread to his groin area.  Consequently, he had to undergo surgery which has resulted in pain, scarring, muscle weakness, and drainage at the surgical site. 

The record reflects that on May 1, 2006, the Veteran presented to the Oklahoma City VAMC for a renewal of the medication that he took for chronic low back pain.  His physician, Dr. J. D. H., diagnosed him with chronic low back pain and generalized furunculosis.  A May 10, 2006 operative report from the Edmond Medical Center in Edmond, Oklahoma shows that the Veteran underwent surgery for a left groin abscess.  The procedure performed included an incision and drainage with debridement of extensive left groin abscess.  The postoperative diagnosis was that of extensive left groin abscess, (7 cm) with some tissue necrosis.  An August 15, 2006 VA treatment shows that the Veteran presented to Dr. J. D. H. at the Oklahoma City VAMC for complaints of a leg nodule.  The Veteran reported that he had had an abscess, saw a private physician who did an irrigation and drainage, and that he was okay now.  Dr. J. D. H. diagnosed the Veteran with generalized furunculosis.

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Despite the Veteran's contentions and the clinical evidence of record, the record does not demonstrate that the Veteran has been afforded a VA examination and clinical opinion that addresses whether his left groin abscess and any other additional left leg disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable in conjunction with his May 2006 treatment at the Oklahoma City VAMC.  The Board finds that such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

(The Board notes that the Veteran's representative has argued that VA should search for and obtain any relevant VAMC medical quality assurance records that exist.  However, VA is not at liberty to obtain such records.  Although VA is required under the VCAA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for benefits, and quality assurance records might contain evidence and conclusions relevant to a determination under 38 U.S.C.A. § 1151, VA is not permitted to disclose quality assurance records to the public except in narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  As records obtained through the VCAA must be considered in a claim, and records considered in a claim must be disclosed to veterans under VA regulations and case law, the VA Office of the General Counsel has determined that Congress intended the privilege to apply to prevent VA from obtaining and using these records where doing so would inevitably entail disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 (2005).   Further, VA Adjudication Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, expressly states that quality-assurance investigative reports should not be requested and that copies should not be filed in a veteran's claims folder.  Citing 38 U.S.C.A. § 5107, the manual states that these reports are confidential and cannot be used as evidence in the adjudication of such claims.  Accordingly, VA is specifically barred from requesting the VAMC medical quality assurance records that the Veteran's representative has requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left leg disability, to include abscesses, nodules, and/or furunculosis.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's left leg disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  Forward the claims file, including a copy of this remand, to the designated examiner.

All left leg disabilities should be identified.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's left leg disability was proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by VA, in conjunction with his May 1, 2006 treatment for generalized furunculosis at the Oklahoma City VAMC.  If so, the examiner should also render an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's left leg disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.

The rationale for all opinions expressed should be set forth.  The claims folder must be made available to the examiner in conjunction with the examination.
 
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case provide then with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

